Title: From Alexander Hamilton to Rufus King, 14 December 1795
From: Hamilton, Alexander
To: King, Rufus



My Dear Sir
[New York] Decr. 14. 1795

An extraordinary press of occupation has delayed an answer to your letter on the subject of Mr R. Though it may come too late, I comply with your request as soon as I can.
The subject is truly a perplexing one; my mind has several times fluctuated. If there was nothing in the case but his imprudent sally upon a certain occasion I should think the reasons for letting him pass would outweigh those for opposing his passage. But if it be really true—that he is sottish or that his mind is otherwise deranged, or that he has exposed himself by improper conduct in pecuniary transactions, the byass of my judgment would be to negative. And as to the fact I would satisfy myself by careful inquiry of persons of character who may have had an opportunity of knowing.
It is now, and in certain probable events will still more be, of infinite consequence that our Judiciary should be well composed. Reflection upon this in its various aspects weighs heavily in my mind against Mr R, upon the accounts I have received of him, and balances very weighty consideration the other way.
Yrs

A Hamilton

From what a Mr. Wadsworth lately in Philadelphia tells me of a conversation between Burr Baldwin & Gallatin it would seem that the two last Gentlemen have made up their minds to consider the Treaty, if ratified by G Britain, as conclusive upon the H of Representatives. I thought it well this should be known to you, if not before understood from any other quarter.

